Citation Nr: 0120304	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a chronic 
respiratory disorder, including as secondary to in-service 
tobacco use and/or nicotine dependence.

2. Entitlement to service connection for a cardiac condition 
as secondary to hypertensive cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

 The veteran served on active duty from June 1961 to 
September 1983, at which time he retired from military 
service.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.  The RO denied entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD) and entitlement to service connection for a cardiac 
condition as secondary to service-connected hypertensive 
cardiovascular disease.  The RO's rating decision also 
proposed a reduction from 40 percent to 10 percent in the 
evaluation of service-connected hypertensive cardiovascular 
disease.  

Throughout the appeal process, the RO and the veteran have 
phrased the issue of entitlement to service connection for 
COPD to include emphysema.  The Board also notes that 
arguments and evidence submitted regarding the COPD claim has 
included several references to tobacco use and nicotine 
dependence as the cause of COPD.  During the June 2001 
videoconference hearing before the undersigned Member of the 
Board, it was made clear that this particular claim was 
intended to encompass any chronic respiratory disorder, 
irrespective of the diagnosis, with tobacco use considered as 
a proximate cause of that disability.  The Board has 
accordingly recharacterized this issue as stated on the title 
page.     

The veteran has submitted pertinent evidence directly to the 
Board pertaining to his claimed chronic respiratory disorder, 
and this evidence would normally be referred to the 
originating agency for review and preparation of a 
supplemental statement of the case (SSOC).  In this case, 
however, this procedural right has been waived.  
Additionally, the benefit sought on appeal for which the 
evidence was submitted can be granted without such referral.  
38 C.F.R. § 20.1304(c) (2000).   

The issue of the propriety of the RO's July 1998 reduction 
(proposed in a March 1998 rating decision) from 40 percent to 
10 percent in the evaluation of the veteran's service-
connected hypertensive cardiovascular disease is addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1. In June 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
veteran requesting a withdrawal of his claim of 
entitlement to service connection for a cardiac condition 
as secondary to service-connected hypertensive 
cardiovascular disease.  

2. The veteran acquired nicotine dependence from tobacco use 
during service.

3. Nicotine dependence that arose from tobacco use during 
service proximately caused a chronic respiratory disorder 
after service.


CONCLUSIONS OF LAW

1. In connection with the claim of entitlement to service 
connection for a cardiac condition as secondary to 
service-connected hypertensive cardiovascular disease, the 
criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. §7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§20.202, 20.204(b), (c) (2000).

2. A chronic respiratory disorder arising subsequent to 
service was a proximate result of a disease process that 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2000); VAOPGCPREC 19-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Cardiac Claim 

Under 38 U.S.C.A. §7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§20.204(c).  

In June 2001, the veteran submitted a document wherein he 
expressly stated that he wished to withdraw the issue of 
entitlement to service connection for a cardiac condition.  
The veteran has satisfactorily withdrawn this issue from 
appeal and, hence, with respect to the previous adjudication 
of his cardiac condition, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the withdrawn issue, and it is dismissed without prejudice.


II.  Chronic Respiratory Disorder

Factual Background

The veteran served on active duty from June 1961 to September 
1983, at which time he retired from military service.  
Enlistment examination was silent for complaints or findings 
of a respiratory disorder.  His ear, nose, throat, and lungs 
were considered normal, and a chest X-ray was negative.  


Service medical records during the veteran's active duty 
career reflect repeated treatment for respiratory complaints 
and a continual smoking habit.  In December 1961, he was 
diagnosed and treated for an upper respiratory infection.  He 
was again treated for an upper respiratory infection in May 
1963.  In August 1963, he complained of throat and nasal 
congestion and was treated for pharyngitis.  The treating 
physician recommended a reduction in cigarette smoking.  

In June 1971, the veteran was coughing yellow sputum and was 
diagnosed with bronchitis.  A June 1972 treatment note also 
includes a diagnosis of bronchitis and further notes he "has 
continued to smoke > 2 pp/day."  Phlegm and congestion were 
again reported in treatment notes dated in November 1975.  In 
August 1976, an upper respiratory infection was the 
diagnostic impression.  A treatment plan in February 1979 
included reducing tobacco use.  

Retirement examination in November 1982 (for retirement in 
September 1983) indicated lungs and chest were normal.  
However, without explanation as to why it was deemed 
necessary, the examination also included pulmonary function 
testing.  The results of testing disclosed FEV1 (forced 
expiratory volume in one second) readings of 89 percent and 
76 percent.  

In connection with hypertension treatment in March 1983, the 
treating physician noted a significant history of the veteran 
smoking 2 packs per day for 22 years.  A follow-up progress 
note for hypertension treatment dated in July 1983 continued 
to stress the need to reduce tobacco use.  A clinical problem 
list dated in August 1983 listed a 2-pack-per-day smoking 
habit as one of three current problems.  

After retirement from active duty, the veteran was routinely 
treated at a private facility primarily for uncontrolled 
hypertension.  When he experienced shortness of breath in 
October 1986, he reported that he was still smoking 
cigarettes at a rate of 2 packs per day, reduced from 4 packs 
per day.  Another complaint of dyspnea was reported in 
December 1987.  Pulmonary function testing in May 1989 
revealed moderate obstructive lung disease, and he was 
diagnosed with "lung disease" at that time.  The treatment 
records from that period also indicate he reduced his smoking 
from 3 packs per day to 2 packs per day.  

In June 1990, the same private facility treating source, Dr. 
DK (initials only) assessed a diagnosis of COPD, noting the 
veteran was still a smoker. Follow-up in February 1992 
revealed further decrease in pulmonary function.  For 
instance, FEF (forced expiratory flow) readings declined from 
the 42nd percentile to the 24th percentile in only one and 
one-half years.  Again, he was strongly urged by Dr. DK to 
quit smoking cigarettes.  

In December 1996, the veteran was seen by Dr. DK for 
complaints of productive cough with occasional blood.  He was 
diagnosed with bronchitis, among other things.  The physician 
noted the veteran had been a nonsmoker for five years.  

The VA Medical Center (VAMC) in Denver, Colorado conducted 
pulmonary function testing in September 1997, which showed 
moderately severe obstructive disease.  The Denver VAMC 
performed a repeat test in December 1999, but did not provide 
an interpretation of the test data.  A diagnosis of COPD, 
however, was noted.     

In June 2001, the Board received a letter from Dr. DK, who 
monitored and treated the progression of COPD and emphysema 
from approximately 1987 to 1997.  Dr. DK stated smoking 
remains the major etiological cause of COPD for those 
afflicted with that particular disease process.  Dr. DK 
stated that a review of the relevant medical records in this 
case reflected both a positive history of smoking and a 
negative history of other nonsmoking etiologies that could 
cause or perpetuate COPD and emphysema.  Reviewing his own 
facility's years of treatment notes, Dr. DK noted that the 
medical records consistently established a strong history of 
smoking and that the veteran reportedly seized the 
opportunity to begin smoking while stationed on military 
installations that sold inexpensive cigarettes.  Dr. DK 
firmly concluded that the veteran's smoking, which began 
during active service, was the cause of his chronic 
respiratory disorder.     

At the Denver, Colorado RO in June 2001, the veteran and his 
representative attended a videoconference hearing held before 
the undersigned Member of the Board.  


Testimony adduced at the hearing included statements that 
pneumonia was diagnosed at least three times during service 
and that shortness of breath progressively worsened during 
service to the extent physical training exercises were 
extremely painful.  Transcript, p. 3, 5.  The representative 
noted that upon his review of the record, he had counted at 
least 15 episodes of pulmonary insult during service.  Tr., 
p. 7. 

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997) provides that, if 
a veteran can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established without reference to 38 C.F.R. § 3.310(a), which 
provides for "secondary service connection."  Where, 
however, the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-
97 further notes that secondary service connection could 
occur only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact.  

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  A supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  It also addressed the situation when a nicotine-
dependent individual might have full remission and then 
resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon whether nicotine dependence may be considered a 
disease for purposes of VA benefits, whether the veteran 
acquired nicotine dependence in service, and whether that 
nicotine dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.

The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  That is, service connection may 
be granted only if a tobacco-related disability was 
manifested during service or within any applicable 
presumptive period.  38 U.S.C.A. § 1103 (West Supp. 2001).  
This statute, however, applies only to claims filed after 
June 9, 1998.     

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000);  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to service connection 
for a chronic respiratory disorder has been properly 
undertaken, and that no further assistance is required in 
this particular case to satisfy the duty to assist provisions 
as mandated by VCAA.  38 U.S.C.A. § 5103A.  The Board is 
confident in this assessment, given the favorable finding 
rendered herein.  That is, any outstanding development 
relevant to his chronic respiratory disorder not already 
conducted by VA is without prejudice to him.  38 U.S.C.A. 
§ 7261(b) (West 1991).   

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his chronic respiratory disorder claim by the 
RO under the new law would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

 Analysis of Service connection  

38 U.S.C. § 1103 applies only to claims filed after June 9, 
1998.  The veteran filed his claim of entitlement to service 
connection for a chronic respiratory disorder (originally 
claimed as emphysema) prior to June 9, 1998.  Therefore, 
recently enacted legislation prohibiting service connection 
on the basis that it resulted from disease attributable to 
the use of tobacco products during service is inapplicable to 
the present claim.   

The record contains more than adequate documentation of a 
current disability of the veteran's respiratory system.  Both 
VA and private physician records show consistent diagnoses 
and treatment from the mid-1980s up to and through 1999 for 
COPD.  Hickson, supra.   

Thus, the claim for entitlement service connection for a 
chronic respiratory disorder turns to the question of whether 
the competent and probative evidence establishes that this 
disability was actually incurred in or aggravated by the 
veteran's active service, despite first being diagnosed post-
service.  Hickson, supra; 38 C.F.R. § 3.303, 3.303(b).  For 
tobacco-related claims filed prior to June 9, 1998, such as 
the present case, an extension of that inquiry includes the 
issue of whether the disease of nicotine dependence was 
actually incurred in active service, which then led to 
continued tobacco use after service, which ultimately caused 
a chronic respiratory disorder.  See VAOPGCPREC 97-17.  Those 
questions involve both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

By citing the frequency of in-service treatment for pulmonary 
insults, such as pneumonia, as well as symptoms such as 
dyspnea, the veteran has implicitly argued that a chronic 
respiratory disorder began manifesting itself during service.  
The competent and probative evidence of record, however, does 
not sufficiently establish that a chronic respiratory disease 
was incurred in active service.  

First, the Board notes that a chronic respiratory disorder 
was not diagnosed until approximately six years after 
discharge.  38 C.F.R. § 3.303(d).  Although it is true the 
service medical records document a number of respiratory 
complaints and treatment during active service, they were 
consistently treated as acute illnesses.  See 38 C.F.R. § 
3.380 (2000).  Given the veteran's 22 years of active 
service, these respiratory bouts averaged well over less than 
one per year, lessening their significance in establishing 
any discernible pattern of a disease process.  To wit, no in-
service treating physician remarked as to any pattern of a 
chronic respiratory disorder.  This strongly suggests the 
service medical records indicate nothing more than isolated 
findings, rather than any appreciable chronicity of 
respiratory symptomatology in service.  38 C.F.R. § 3.303(b).  
Moreover, the retirement examination in 1982 revealed normal 
chest and lungs; pulmonary function at that time, while 
hardly impressive, was nevertheless within normal limits.  

Indeed, the record reflects an undeniably high level of 
tobacco use by the veteran both during and after service, 
with no evidence of abstinence or remission of tobacco use 
until many years after service.  Yet, there is no indication 
in the record that he began to suffer from any chronic 
respiratory symptoms soon after his retirement in 1983.  

Despite routine medical treatment for hypertension, he did 
not relate complaints of dyspnea until 1986, and this fact, 
i.e., that he smoked an additional 2 to 4 packs per day for 
three years after service, weighs against in-service 
respiratory damage and in favor of post-service respiratory 
damage from smoking.  Thus, the probative evidence does not 
establish that a chronic respiratory disease was incurred in 
service or that a disease was the direct result of tobacco 
use during service.   
  


In this case, however, the facts are consistent with 
secondary service connection for a chronic respiratory 
disorder.  That the veteran smoked 2 to 3 packs per day for 
three years after service shows a likelihood that his chronic 
respiratory disorder had its origin in tobacco use subsequent 
to service.  This tobacco use, however, was based on a 
nicotine dependence developed during active service.  
38 C.F.R. § 3.310(a). VAOPGCPREC 19-97.

The competent and probative evidence convincingly shows he 
acquired a nicotine dependence during service.  The veteran 
entered active service at the age of 17, and his statement to 
treating physician Dr. DK that he first began smoking during 
active service is credible because it is consistent with the 
extensive service medical records, which routinely referred 
to a history of profound tobacco use for which his physicians 
frequently recommended he reduce or quit altogether.  Despite 
the exacerbation of his in-service respiratory ailments from 
smoking, and that he was also treated for hypertension during 
service, there is no indication that he ever stopped smoking 
during his 22 years of active service; the service medical 
records indicate he smoked during the latter half of 1961, 
after induction, and continued to smoke after his discharge 
examination 21 years later.  

Nicotine dependence, which arose during service, is 
considered the proximate cause of the veteran's chronic 
respiratory disorder.  The evidence reflects that after 
discharge, he continued to smoke, without any successful 
remission, at least 2 packs per day and did not stop until 
approximately 2 years after he was diagnosed with COPD and/or 
emphysema.  

Even after his initial diagnosis of a chronic respiratory 
disorder, he did not quit smoking until a further reduction 
in his respiratory function over one year later prompted a 
sobering concern for his own health and well being.  In 
further support of this assessment of causation, his long-
time treating physician provided a rather convincing 
statement that tobacco use, which began during service, was 
the cause of COPD.

The record does not establish a supervening cause that would 
preclude service connection, such as exposure to 
environmental toxins post-service.  Similarly, there is no 
indication that the veteran experienced a full remission of 
his tobacco use post-service followed by a resumption of 
tobacco use, which would thus create a nicotine dependence 
unrelated to service.  

In sum, the competent and probative evidence establishes that 
in-service nicotine dependence caused continued tobacco use 
after service, which, in turn, caused a chronic respiratory 
disorder.  There are competent lay statements and highly 
probative medical opinions on point, well supported by the 
competent medical evidence of record.  After a careful review 
of the evidence of record, the Board is of the opinion that 
the evidentiary record is in favor of the veteran's claim for 
entitlement to service connection for a chronic respiratory 
disorder, thereby warranting a grant of this benefit sought 
on appeal.   Gilbert, supra. 

ORDER

The appeal of the issue of entitlement to service connection 
for a cardiac condition as secondary to service-connected 
hypertensive cardiovascular disease is dismissed.

Entitlement to service connection for a chronic respiratory 
disorder, including as secondary to in-service tobacco use 
and/or nicotine dependence, is granted.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board must review all issues that are reasonably raised 
in all documents submitted prior to the Board decision.  See 
EF v. Derwinski, 1 Vet. App. 324 (1991). 

In this regard, it appears the veteran attempted to appeal 
the RO's July 1998 rating decision that a reduction was 
warranted in the evaluation of his service-connected 
hypertensive cardiovascular disease.  

A notice of disagreement (NOD) must simply disagree with the 
agency's determination of the veteran's claim.  Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998).  Special wording is not 
required.  38 C.F.R. § 20.201 (2000).

In the veteran's December 1998 VA Form 9, he requested, among 
other things, review of the "hypertension rating."  Since 
evaluation of his service-connected hypertensive 
cardiovascular disease was reduced by the RO only five months 
earlier, this should have undoubtedly been interpreted as an 
NOD to the propriety of that reduction, but it was not.    

Then, in May 2001, the veteran's representative submitted VA 
Form 646, wherein the propriety of the reduction in the 
evaluation of the veteran's hypertensive cardiovascular 
disease was listed as an issue.  This, too, was not construed 
by the RO as an NOD.  At the June 2001 videoconference 
hearing, the representative requested the May 2001 VA Form 
646 be construed as an NOD of the reduction in the evaluation 
of hypertensive cardiovascular disease.  For the reasons set 
forth, the Board finds that an NOD regarding this issue has 
been filed.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App.238 (1999); Godfrey v. Brown, 7Vet. App.398, 408-10 
(1995); see also Bernard v. Brown, 4Vet. App.384 (1993).  

It does not appear that the veteran was ever provided with a 
statement of the case (SOC) pertaining to the propriety of 
the reduction from 40 percent to 10 percent in the evaluation 
of his hypertensive cardiovascular disease.  Accordingly, 
this issue is remanded for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the veteran an 
SOC addressing the July 1998 rating 
decision (proposed in the March 1998 
rating decision), which reduced the 
evaluation of hypertensive cardiovascular 
disease.    

The Board notes that the issue provided 
to the veteran in the SOC should 
specifically address the "propriety of 
the reduction" in the evaluation of 
hypertensive cardiovascular disease, 
rather than merely "the evaluation" of 
the same.  

The RO should also advise the veteran of 
the need to timely file a substantive 
appeal to the Board if he desires 
appellate review. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


